ORDER
PER CURIAM.
On consideration of this Court’s order of July 29, 1993, suspending respondent from the practice of law in the District of Columbia; the report and recommendation of the Board on Professional Responsibility, filed on August 8, 1995, recommending that the Court enter an order disbarring respondent from the practice of law in the District of Columbia; the report and recommendation of the Board on Professional Responsibility, filed December 11, 1995, recommending that the Court enter an order disbarring respondent on consent pursuant to D.C.Bar XI, § 12; the respondent’s affidavit, stating that he consents to disbarment from the Bar of the District of Columbia pursuant to D.C.Bar Rule XI, § 12; and it appearing that the matter based on the Board’s report and recommendation of August 8, 1995 was submitted on the summary calendar of November 14,1995, it is
ORDERED that respondent Dudley R. Williams is forthwith disbarred on consent. It is
FURTHER ORDERED that the proceeding initiated by the report and recommendation of the Board filed on August 8, 1995 is dismissed as moot.
This order shall be a matter of public record, but the affidavit shall not be publicly disclosed or otherwise made available except upon order of the Court or upon written consent of the respondent.
The Clerk shall cause a copy of this order to be transmitted to the Chairman of the Board on Professional Responsibility and to the respondent, thereby giving him notice of the provisions of Rule XI, §§ 14 and 16(c), which set forth certain responsibilities of disbarred attorneys and the effect of noncompliance therewith.